Citation Nr: 1048159	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-09 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural 
hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from April 1966 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

In September 2010 a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that hearing 
is of record.  Evidence was thereafter submitted directly to the 
Board with a waiver of agency of original jurisdiction (AOJ) 
consideration.  See 38 C.F.R. § 20.1304.  Although the Veteran 
has waived AOJ consideration, since the case must be remanded, 
the RO will also have an opportunity to review the evidence in 
the first instance. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Bilateral sensorineural hearing loss

The Veteran seeks service connection for hearing loss and 
tinnitus, which he attributes to noise exposure during service 
while assigned as a machinist's mate.  He stated that he was 
subjected to the compressors and open-front boilers in the engine 
room.  During his September 2010 Board hearing he testified he 
would experience hearing loss and tinnitus in service.  Upon 
reporting these conditions in service, he was told that it would 
go away in a few hours.  DD 214 confirms his Military Occupation 
Specialty (MOS) as a machinist's mate.    

VA medical records include a June 2006 complaint of hearing loss 
and tinnitus in both ears.  He stated that he has had periodic 
hearing loss since service and it had become constant three weeks 
ago.  He reported that his brother had sudden sensorineural 
hearing loss.  The diagnosis was mild sloping to moderate 
symmetric sensorineural hearing loss in both ears 

In August 2007 the Veteran was accorded a compensation and 
pension (C&P) audio examination.  During the examination, the 
Veteran reported that the onset of his hearing loss was 
approximately 10-15 years ago.  He reported that he was exposed 
to compressor and open-front boilers in the engine room and no 
ear protection was provided.  He further reported occupational 
exposure to power tools as a self-employed handyman with ear 
protection.  Recreation exposure included use of power tools with 
ear protection and riding motorcycles.  Audiology testing 
revealed the following:  

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
30
45
55
50
45
Left 
ear
30
45
50
50
50

Speech recognition scores were 84 for both ears.  Pure tone 
testing revealed good inter-test consistency in both ears.  The 
diagnoses were sloping moderate sensorineural hearing loss and 
indeterminate tinnitus in the both ears.  The examiner opined 
that the Veteran's hearing loss and tinnitus were not caused by 
or a result of noise exposure while working as a machinist's mate 
in the Navy.  Although the examiner indicated that the Veteran 
only reported hearing loss in the last 10 to 15 years, the 
Veteran has otherwise reported to VA that he noticed problems 
with his hearing during and after service.  Accordingly, another 
examination is warranted which considers the types of symptoms 
experienced by the Veteran in service and after service and 
whether current hearing loss and tinnitus are related to 
excessive noise exposure in service and his continuing 
complaints.  In addition, the examiner should address whether the 
Veteran had a hearing loss disability in service assuming that 
the test results provided were ASA units.  If he had hearing loss 
in either ear, the examiner should opine as to whether the 
condition was aggravated (i.e., permanently increased in 
severity) beyond its natural progression by military service.  

Acquired psychiatric disorder 

The Veteran also seeks service connection for an acquired 
psychiatric disorder, to include PTSD.  

The evidence shows that the Veteran has been diagnosed with 
multiple psychiatric disabilities, including PTSD and depression.  
In Clemons the United States Court of Appeals for Veterans Claims 
(Court) held that, in determining the scope of a claim, the Board 
must consider the claimant's description of the claim; symptoms 
described; and the information submitted or developed in support 
of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In light of the Court's decision in Clemons, the Board has re-
characterized the psychiatric issue on appeal as entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  This will provide the most favorable review of the 
Veteran's claim in keeping with the Court's holding in Clemons.

VA medical records show that the Veteran complained of 
nightmares; strong feelings of alienation regarding people who 
were never in Vietnam or saw combat; and had problems with 
insomnia, irritability, and hypervigilance.  He further reported 
that he has had problems with PTSD since Vietnam.  The Veteran 
was diagnosed with a depressive disorder and PTSD.  

In a statement received in March 2007, the Veteran reported that 
while on an ammunition dump at DaNang, there was a bombing and 
several children died as a result.  The Veteran also reported 
that he was in the US Naval Hospital in Guam in 1968 and he 
witnessed wounded men screaming and yelling about missing limbs.  

A Memorandum dated in August 2007 found insufficient evidence to 
allow for a search of Army and Joint Services Records Research 
Center (JSRRC) or National Archives and Records Administration 
(NARA) records.  No VA examination was conducted.  

While there are competent reports of continuity of symptomatology 
since service, a VA psychiatric examination to address the 
etiology of any psychiatric condition present, to include PTSD is 
necessary to make a determination in this case.  McLendon, supra; 
38 C.F.R. § 3.327.  

In addition, the Board notes that 38 C.F.R. § 3.304(f) concerning 
claims for PTSD was amended during the pendency of this claim.  
The amendment provides that if a stressor claimed by a veteran is 
related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f), as amended by 75 Fed. Reg. 41092 (July 15, 
2010).  

The Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  The Veteran 
has reported treatment for PTSD from 2006 to the present.  A 
review of the record shows that the RO pulled records starting in 
2008 to the present.  Accordingly, the RO should request relevant 
VA medical records pertaining to the Veteran, not already of 
record, that are dated from January 2006, to the present.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  The RO should associate all relevant 
records pertaining to the Veteran from 
the East Orange VAMC not already of 
record dated from January 2006 to the 
present with the claims folder.  

2.  Schedule the Veteran for an 
examination with regard to his claim for 
service connection for hearing loss and 
tinnitus.  The claims folder must be 
made available to, and reviewed by, 
the examiner, and the examiner must 
note in his report that the claims 
folder was reviewed.  All indicated 
tests must be performed, and all 
findings reported in detail.  The 
Veteran must be provided with an 
opportunity to describe problems he has 
had with his hearing and tinnitus since 
his discharge from active service.  The 
examiner is requested to opine as to 
whether the Veteran had a hearing loss 
disability in either ear upon his entry 
to service, assuming that ASA units were 
provided.  If so was hearing loss in 
either ear aggravated (i.e., permanently 
worsened) beyond its natural progression 
by his military service.  

If hearing loss in either ear was not 
present at entry to service, the 
examiner is specifically requested to 
opine as to whether it is more likely 
than not (greater than a 50 percent 
probability), less likely than not (less 
than a 50 percent probability) or at 
least as likely as not (50 percent 
probability or greater) that a current 
hearing loss disorder and tinnitus 
disorder are related to active military 
service, to include excessive noise 
exposure therein.  In that regard, the 
examiner should consider the Veteran's 
credible reports of noticing problems 
with his hearing and tinnitus in service 
which continued after service.  A 
complete rationale for the examiner's 
opinion must be provided.  The claims 
folder must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that the 
claims folder was reviewed.  

3.  Schedule the Veteran for an 
examination with regard to his claim for 
service connection for an acquired 
psychiatric condition, to include PTSD.  
The examiner should opine as to whether 
the Veteran has PTSD and if so what is 
the stressor that is the basis for the 
diagnoses.  

During the Board hearing, the Veteran 
reported that a stressor included his 
fear of hostile military or terrorist 
activity, therefore, the examiner should 
opine as to whether the reported 
stressor is adequate to support a 
diagnosis of PTSD.  "[F]ear of hostile 
military or terrorist activity" means 
that a veteran experienced, witnessed, 
or was confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an 
actual or potential improvised explosive 
device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, 
including suspected sniper fire; or 
attack upon friendly military aircraft, 
and the veteran's response to the event 
or circumstance involved a psychological 
or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 
3.304(f), as amended by 75 Fed. Reg. 
41092 (July 15, 2010).  

If any other psychiatric condition is 
diagnosed, the examination should opine 
as to whether it is at least as likely 
as not (a probability of 50 percent or 
greater) that a current psychiatric 
disability, other than PTSD, originated 
in or is otherwise related to service.  
A complete rationale for the examiner's 
opinions must be provided.  

The claims file must be made available 
to, and reviewed by, the examiner, and 
the examination report must reflect that 
the claims folder was reviewed.  All 
indicated tests must be performed, and 
all findings reported in detail.  

4.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issues on 
appeal.  If the benefits sought remain 
denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


